—Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered April 1, 1994, convicting him of attempted murder in the second degree and robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the issue raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; People v Burk, 181 AD2d 74). Sullivan, J. P., Thompson, Krausman and Florio, JJ., concur.